PER CURIAM.
The defendant, Allan V. Everard, directly appeals to the Fourth District Court of Appeal his conviction, in county court, for indecent exposure pursuant to section 800.-03, Florida Statutes (1987).1 Everard urges this court to accept jurisdiction of his appeal under rule 9.030(b)(4)(A), Florida Rules of Appellate Procedure, on grounds that this case presents an issue of great public importance.2 We decline to exercise jurisdiction of this appeal. Nothing in the record indicates that the interpretation of the applicable statute involves such complex or difficult issues, or that the case has such widespread ramifications, so as to make the case of “great public importance.” Accordingly, we believe that the case is more appropriate for consideration by the circuit court.
Jurisdiction is declined and the cause transferred to the circuit court for further proceedings consistent herewith.
WALDEN and GUNTHER, JJ., concur.
GLICKSTEIN, J., dissents with opinion.

. This section provides that “[i]t shall be unlawful for any person to expose or exhibit his sexual organs in any public place or on the private premises of another, or so near thereto as to be seen from such private premises, in a vulgar or indecent manner, or so to expose or exhibit his person in such place, or to go or be naked in such place.”


. Rule 9.030(b)(4)(A) provides that the district court may in its discretion review final orders of the county court, which are otherwise appeal-able to the circuit court, where the- county court has certified the issue to be of great public importance.